GLOBAL BRIDGE NOTE PURCHASE AGREEMENT
 
THIS GLOBAL BRIDGE NOTE PURCHASE AGREEMENT (“Agreement”) is made as of December
11, 2006, by and among Capital Growth Systems, Inc., a Florida corporation
(“Borrower” or “Company”), and the lenders (each individually a “Lender,” and
collectively the “Lenders”) executing a counterpart copy of this Agreement.
Capitalized terms not otherwise defined in this Agreement shall have the
meanings ascribed to them in Section 1 below.
 
WHEREAS, each of the Lenders intends to fund a bridge loan to Company
(individually, a “Loan” and collectively, the “Loans”), which Loans are
anticipated to be repaid from the proceeds of an equity financing by Borrower of
not less than $7,000,000 (the “Pipe Financing”) as set forth below, together
with the proceeds from additional debt financing for the Company. The proceeds
of Loans shall be used for the acquisition of 100% of the capital stock of
Global Capacity Group, Inc., a Texas corporation by way of merger of a wholly
owned subsidiary of the Company with Global Capacity Group, Inc. (and the
successor corporation from such merger being hereinafter sometimes referred to
as “Global”), with the capital stock of Global to be pledged as collateral
security for the Loans; in addition, with the consent of the Majority Note
holders, the principal amount of the Loans may be increased to fund additional
working capital needs of the Company or Global. A copy of the merger agreement
as amended effective November 30, 2006 for the acquisition of Global Capacity
Group, Inc. has been provided to each of the Lenders.
 
WHEREAS, the Pipe Financing shall be structured as an issuance of Units
comprised of Series AA Preferred Stock and warrants (the “Units Warrants”) to
purchase Series AA Preferred Stock. The Series AA Preferred Stock shall
automatically convert to Common Stock of the Company upon the amendment of its
articles of incorporation to authorize the issuance of not less than 200,000,000
shares of Common Stock. The “Pipe Common Stock Price” shall be the Unit purchase
price divided by the number of shares of Common Stock issuable to Units
purchasers on conversion of the Series AA Preferred Stock to Common Stock before
giving effect to the Units Warrants. It is anticipated that he Pipe Common Stock
Price shall be $0.45 per share, as specified in the November 14, 2006 private
placement memorandum for the Units (“Memorandum”), a copy of which have been
made available for review by each Lender (and which will be supplemented to
reflect the terms of this Agreement);
 
WHEREAS, the Company has received a proposal dated November 21, 2006 from Hilco
for the provision of a line of credit of up to $15,000,000, which the Company is
considering (a copy of which has been made available for review by the
prospective Lenders), and which may be modified or superseded by another
proposal from Hilco or other prospective lenders; the Company has advised the
Lenders that there can be no guarantees that the Company will be able to meet
the conditions to the breaking of escrow with respect to the Memorandum. The
Company has further advised the Lenders that Hilco is expected to deliver a term
sheet for the proposed line of credit, which shall reduce the maximum
availability under the line of credit to $12,000,000 and further will have
certain holdback provisions with respect to the sums to be advanced in the event
that loan transaction is consummated.


--------------------------------------------------------------------------------



WHEREAS, the parties wish to provide for the sale and issuance of the Notes in
return for the provision by the Lenders of the Consideration to the Company on
the terms and subject to the conditions set forth in this Agreement, and the
collateral security set forth below.
 
NOW, THEREFORE, THE PARTIES HEREBY AGREE AS FOLLOWS:
 
1. Definitions.
 
(a) “Aggregate Loan Amount” shall mean Notes with an aggregate principal amount
of up to $5,500,000, or such greater amount as is mutually agreed between the
Company on the one hand and the Majority Note Holders.
 
(b) “Consideration” shall mean the amount of money paid by each Lender pursuant
to execution of a counterpart of this Agreement, or the value as set forth on
the counterpart signature page of this Agreement “Price” shall mean the purchase
price for Equity Units.
 
(c) “Initial Closing Date” shall be the date on which the Company acquires
Global Capacity Group, Inc. with the proceeds of the loans from the Lenders and
such other funds as are available to the Company.
 
(d) “Knowledge” shall mean the actual knowledge of any officer of the Company.
 
(e) “Majority Note Holders” shall mean the holders of a majority in interest of
the aggregate principal amount of Notes.
 
(f) “Maturity Date” shall mean as to each Note, 60 days following the date of
the Note.
 
(g) “Pipe Common Stock Price” shall have the meaning set forth in the preamble
hereof.
 
(h) “Pipe Financing” shall have the meaning set forth in the preamble hereof;
 
(i) “Notes” shall mean the one or more secured promissory notes issued to each
Lender pursuant to Section 2.1 below, the form of which is attached hereto as
Exhibit A.
 
(j) “Securities” shall have the meaning set forth in Section 6.2 below.
 
(k) “Warrants” shall mean the detachable warrants issuable pursuant to Section 2
below.
 
2. Terms of the Notes and Warrants. In return for the Consideration paid by each
Lender, the Borrower shall sell and issue to such Lender one or more unsecured
Notes in the principal amount equal to the dollar amount set forth below the
Lender’s name on the signature

-2-

--------------------------------------------------------------------------------



page hereof (the aggregate principal amount so sold being the “Aggregate Note
Amount”), bearing interest at eight percent (8%) per annum. Borrower in its sole
discretion may increase the Aggregate Note Amount with respect to any Lender.
The proceeds of the Notes shall be used for the funding in whole or part of the
obligations of the Company with respect to the merger agreement for the
acquisition of 100% of the beneficial ownership of Global Capacity Group, Inc.,
and any remainder for general working capital purposes of the Borrower.
Effective as of the date of application of the proceeds of a Lender’s funding as
aforesaid, the Company shall issue to the Lender a warrant (the “Warrant”) to
purchase 225.00225 shares of Series AA Preferred Stock (in the form attached as
Exhibit B, and which equates to 500,000 shares of Common Stock on an as
converted basis assuming the Series AA Preferred Stock is issued at $0.45 per
share) for each $1,000,000 of Loan funded (prorated for fractional amounts).
 
3. Closing. Each closing for the purchase of the Notes shall take place at the
offices of the Company at 12:00 p.m., on the date of counterpart execution of
this Agreement by the Lender in question, or at such other time and place as the
Borrower and each Lender shall agree. At each Closing, each Lender shall deliver
the Consideration to the Borrower and the Borrower shall deliver to each Lender
one or more executed Notes in return for the respective Consideration provided
to the Borrower.
 
4. Use of Consideration. Subscription proceeds from the Notes either shall be
deposited in an escrow account to be established by the Company with Shefsky &
Froelich Ltd. or such other entity as Company shall select, and shall be held in
escrow pending the sale of a sufficient amount of Notes, which together with
other available funds of the Company shall be sufficient for the Company to
consummate its acquisition of Global Capacity Group, Inc. (or such lesser amount
agreeable to the Company and the Majority Note Holders), to be released from
escrow in connection with the closing of the acquisition of Global Capacity
Group, Inc. by the Company; provided however, in lieu of deposit of the Notes
proceeds in escrow a Lender may make direct payment to the account designated by
the Company for the purchase of Global Capacity Group, Inc., in which event the
proceeds of any such funding shall be deemed to have been funded to the Company
for purposes of the Loans called for hereunder. Interest shall accrue on the
Notes effective as of the date of the closing of the acquisition of Global
Capacity Group, Inc. The Notes shall be secured by a collateral pledge of the
capital stock of Global pursuant to the form of Note Administration and Security
Agreement attached as Exhibit C.
 
5. Representations and Warranties of the Borrower. In connection with the
transactions provided for herein, the Borrower hereby represents and warrants to
the Lenders that:
 
5.1 Organization, Good Standing and Qualification. The Borrower is a
corporation, validly existing, and in good standing under the laws of the State
of Florida and has all requisite corporate power and authority to carry on its
business as now conducted.
 
5.2 Authorization. All corporate action has been taken on the part of the
Borrower, its shareholders, officers, and directors necessary for the
authorization, execution, delivery and performance, of this Agreement and the
Notes and Warrants. Except as may be limited by applicable bankruptcy,
insolvency, reorganization, or similar laws relating to or affecting the
enforcement of creditors’ rights, the Borrower has taken all corporate action

-3-

--------------------------------------------------------------------------------



required to make all of the obligations of the Borrower reflected in the
provisions of this Agreement and the Notes and Warrants the valid and
enforceable obligations they purport to be.
 
5.3 Compliance with Other Instruments. Neither the authorization, execution and
delivery of this Agreement or the Notes and Warrants, nor the issuance and
delivery of the Notes and Warrants, will constitute or result in a default or
violation of any law or regulation applicable to the Borrower or any term or
provision of the Borrower’s current Articles, Bylaws or any material agreement
or instrument by which it is bound or to which its properties or assets are
subject.
 
5.4 Valid Issuance. The Common Stock or Series AA Preferred Stock issuable upon
exercise of the Warrants will be, when issued in accordance with the terms of
this Agreement, duly and validly issued, fully paid and nonassessable and, based
in part upon the representations and warranties of the Lenders in this
Agreement, will be issued in compliance with all applicable federal and state
securities laws.
 
5.5 No Violation. The Borrower is not in violation of any order of any court,
arbitrator or governmental body, material laws, ordinances or governmental rules
or regulations (domestic or foreign) to which it is subject.
 
5.6 No Litigation. There are no suits or proceedings pending or, to the
Knowledge of the Borrower, threatened in any court or before any regulatory
commission, board or other governmental administrative agency against or
affecting the Borrower except as set forth in the Memorandum.
 
5.7 Arms’ Length Transactions. The transactions evidenced by this Agreement and
the Notes and the other documents and instruments delivered in connection
herewith or therewith (a) are the result of arms’ length negotiations among the
parties hereto, (b) are made on commercially reasonable terms and (c) are
undertaken by the Borrower without any intent to hinder, delay or defraud any
entity to which the Borrower is or may become indebted.
 
6. Representations and Warranties of the Lenders. In connection with the
transactions provided for herein, each Lender hereby represents and warrants to
the Borrower that:
 
6.1 Authorization. This Agreement constitutes such Lender’s valid and legally
binding obligation, enforceable in accordance with its terms, except as may be
limited by (i) applicable bankruptcy, insolvency, reorganization, or similar
laws relating to or affecting the enforcement of creditors’ rights and (ii) laws
relating to the availability of specific performance, injunctive relief or other
equitable remedies. Each Lender represents that the execution, delivery and
performance of this Agreement has been duly authorized and approved by such
Lender.
 
6.2 Purchase Entirely for Own Account. Each Lender acknowledges that this
Agreement is made with Lender in reliance upon such Lender’s representation to
the Borrower that the Notes and any capital stock issuable upon exercise of the
Warrants (collectively, the “Securities”) will be acquired for investment for
Lender’s own account, as principal and not as a nominee or agent, and not with a
view to the resale or distribution of any part thereof, and that

-4-

--------------------------------------------------------------------------------



such Lender has no present intention of selling, granting any participation in,
or otherwise distributing the same. By executing this Agreement, each Lender
further represents that such Lender does not have any contract, undertaking,
agreement or arrangement with any person to sell, transfer or grant
participations to such person or to any third person, with respect to the
Securities.
 
6.3 Disclosure of Information. Each Lender acknowledges that he or it has
received all the information, documents and materials he or it considers
necessary or appropriate for deciding whether to acquire the Notes, and has been
provided access to all public filings of Borrower with the Securities & Exchange
Commission. Each Lender confirms that he or it has made such further
investigation of the Borrower as was deemed appropriate to evaluate the merits
and risks of this investment. Each Lender further represents that he or it has
had an opportunity to ask questions and receive answers from the Borrower
regarding the terms and conditions of the offering of the Notes and Warrants.
 
6.4 Investment Experience. Each Lender is an investor in securities of companies
in the development stage and acknowledges that he or it is able to fend for
itself, can bear the economic risk of its investment and has such knowledge and
experience in financial or business matters that it is capable of evaluating the
merits and risks of the investment in the Notes and the Equity Units. If other
than an individual, each Lender also represents he or it has not been organized
solely for the purpose of acquiring the Notes and the Warrants.
 
6.5 Accredited Investor. Each Lender is an “accredited investor” within the
meaning of Rule 501 of Regulation D of the Securities Act of 1933, as presently
in effect (the “Securities Act”).
 
6.6 Restricted Securities. Each Lender understands that the Securities are
characterized as “restricted securities” under the federal securities laws
inasmuch as they are being acquired from the Borrower in a transaction not
involving a public offering and that under such laws and applicable regulations
such securities may not be resold except through a valid registration statement
or pursuant to a valid exemption from the registration requirements under the
Securities Act and applicable state securities laws. Each Lender represents that
he or it is familiar with Rule 144 of the Securities Act, and understands the
resale limitations imposed thereby and by the Securities Act and applicable
state securities laws.
 
6.7 Further Limitations on Disposition. Without in any way limiting the
representations and warranties set forth above, each Lender further agrees not
to make any disposition of all or any portion of the Securities unless and until
the transferee has agreed in writing for the benefit of the Borrower to be bound
by this Section 6 and:
 
(a) There is then in effect a registration statement under the Securities Act
covering such proposed disposition and such disposition is made in accordance
with such registration statement; or
 
(b) (i) Lender has notified the Borrower of the proposed disposition and has
furnished the Borrower with a detailed statement of the circumstances
surrounding the proposed disposition and (ii) if reasonably requested by the
Borrower,
-5-

--------------------------------------------------------------------------------


 
Lender shall have furnished the Borrower with an opinion of counsel, reasonably
satisfactory to the Borrower, that such disposition will not require
registration of such shares under the Securities Act.
 
(c) All transferees agree in writing to be subject to the terms hereof, and any
other agreements to which such Securities may be subject, to the same extent as
if they were Lenders hereunder, including but not limited to the Note
Administration and Security Agreement in the form attached hereto as Exhibit C.
 
6.8 Legends. It is understood that the certificates evidencing the Securities,
or any other securities issued in respect of the Securities upon any stock
split, stock dividend, recapitalization, merger, consolidation, conversion,
exercise or similar event, shall bear the legends required by applicable law as
well as such agreements to which such Securities may be subject, including,
without limitation, legends relating to restrictions on transfer under federal
and state securities laws and legends required under applicable state securities
laws, as well as the following legend:
 
“THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR REGISTERED UNDER ANY STATE SECURITIES LAWS.
THEY MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED, HYPOTHECATED, OR OTHERWISE
TRANSFERRED EXCEPT PURSUANT TO (A) AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, (B) AN OPINION OF COUNSEL SATISFACTORY TO
THE BORROWER THAT REGISTRATION IS NOT REQUIRED UNDER THE SECURITIES ACT, OR (C)
AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT PROVIDED BY RULE 144
THEREUNDER (IF AVAILABLE), IN EACH OF CASES (A) THROUGH (C) IN ACCORDANCE WITH
ANY APPLICABLE STATE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES.”
 
7. Defaults and Remedies.
 
7.1 Events of Default. The following events shall be considered Events of
Default with respect to each Note:
 
(a) The Borrower shall default in the payment of any part of the principal or
unpaid accrued interest on any Note for more than thirty (30) days after the
Maturity Date or at a date fixed by acceleration or otherwise;
 
(b) The Borrower shall make an assignment for the benefit of creditors, or shall
admit in writing its inability to pay its debts as they become due, or shall
file a voluntary petition for bankruptcy, or shall file any petition or answer
seeking for itself any reorganization, arrangement, composition, readjustment,
dissolution or similar relief under any present or future statute, law or
regulation, or shall file any answer admitting the material allegations of a
petition filed against the Borrower in any such proceeding, or shall seek or
consent to or acquiesce in the appointment of any
-6-

--------------------------------------------------------------------------------


 
trustee, receiver or liquidator of the Borrower, or of all or any substantial
part of the properties of the Borrower, or the Borrower or its respective
manager, officers or majority members shall take any action looking to the
dissolution or liquidation of the Borrower;
 
(c) Within sixty (60) days after the commencement of any proceeding against the
Borrower seeking any bankruptcy reorganization, arrangement, composition,
readjustment, liquidation, dissolution or similar relief under any present or
future statute, law or regulation, such proceeding shall not have been
dismissed, or within sixty (60) days after the appointment without the consent
or acquiescence of the Borrower of any trustee, receiver or liquidator of the
Borrower or of all or any substantial part of the properties of the Borrower,
such appointment shall not have been vacated; or
 
(d) The Borrower or any of its subsidiaries shall fail to observe or perform any
other obligation to be observed or performed by it under this Agreement or the
Notes or the Note Administration and Security Agreement attached hereto as
Exhibit C within 30 (thirty) days after written notice from the Servicer named
therein (the “Servicer”) or the Majority Note Holders to perform or observe the
obligation, or any representation or warranty made by the Borrower hereunder or
thereunder shall be false in any material respect as of the date made and such
representation or warranty is not cured, if susceptible to cure, within 30
(thirty) days after the Borrower’s Knowledge of such failure.
 
7.2 Remedies. Upon the occurrence of an Event of Default under Section 7.1
hereof, at the option and upon the declaration of the Servicer or the Majority
Note Holders, acting pursuant to the form of Note Administration and Security
Agreement, the entire unpaid principal and accrued and unpaid interest on each
Note, and all other amounts owing under this Agreement shall, without
presentment, demand, protest, or notice of any kind, all of which are hereby
expressly waived, be forthwith due and payable, and the Servicer named therein
and acting on behalf of all of the Note holders may, immediately and without
expiration of any period of grace, enforce payment of all amounts due and owing
under each Note and exercise any and all other remedies granted to it at law, in
equity or otherwise; provided, however, that if any Event of Default occurs
under Sections 7.1(b) or 7.1(c), all unpaid principal and accrued and unpaid
interest on such Note, and all other amounts owing under this Agreement, shall
automatically become immediately due and payable.
 
8. Miscellaneous.
 
8.1 Successors and Assigns. Except as otherwise provided herein, the terms and
conditions of this Agreement shall inure to the benefit of and be binding upon
the respective successors and assigns of the parties, provided, however, that
the Borrower may not assign its obligations under this Agreement without the
written consent of the Servicer or Majority Note Holders (which shall not be
unreasonably withheld), and no Lender may, without the written consent of the
Borrower (which shall not be unreasonably withheld), assign all or any portion
of a Note to any person or entity. Nothing in this Agreement, express or
implied, is intended to confer upon any party other than the parties hereto or
their respective successors and assigns any

-7-

--------------------------------------------------------------------------------



rights, remedies, obligations or liabilities under or by reason of this
Agreement, except as expressly provided in this Agreement.
 
8.2 Governing Law. This Agreement and the Notes shall be governed by and
construed under the laws of the State of Illinois as applied to agreements among
Illinois residents, made and to be performed entirely within the State of
Illinois. Any action to enforce this Agreement or any of the rights or
obligations hereunder shall be litigated by bench trial, with all parties hereto
waiving their right to trial by jury.
 
8.3 Counterparts, Power of Attorney. This Agreement, and any of the other
agreements, documents and instruments contemplated hereby, may be executed in
two or more counterparts, whether by original, photocopy, facsimile or email
pdf, each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. Delivery of an executed signature page
to this Agreement, and any of the other Agreements, documents and instruments
contemplated hereby, by facsimile transmission shall be effective as delivery of
a manually signed counterpart hereof or thereof. By execution of this Agreement,
each Lender grants an irrevocable power of attorney to each of Thomas G. Hudson,
Lee Wiskowski, Douglas Stukel and any Servicer named in the Note Administration
and Security Agreement, and any officer of the Servicer (each an “Attorney”) to
execute in the name, place and stead of each Lender and such Lender’s successors
in interest: (i) the Note Administration and Security Agreement; and (ii) any
document requiring the execution of the Lender related to any action to be taken
by the Servicer on behalf of such Lender pursuant to the Note Administration and
Security Agreement..
 
8.4 Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.
 
8.5 Notices. All notices and other communications given or made pursuant hereto
shall be in writing and shall be deemed effectively given: (i) upon personal
delivery to the party to be notified, (ii) when sent by confirmed electronic
mail or facsimile if sent during normal business hours of the recipient, if not
so confirmed, then on the next business day, (iii) five (5) days after having
been sent by registered or certified mail, return receipt requested, postage
prepaid or (iv) one (1) day after deposit with a nationally recognized overnight
courier, specifying next day delivery, with written verification of receipt. All
communications shall be sent to the respective parties at the following
addresses (or at such other addresses as shall be specified by notice given in
accordance with this Section 8.5):
 
If to the Borrower:
Capital Growth Systems, Inc.
50 East Commerce Drive - Suite A
Schaumburg, IL 60173
Attention: Thomas Hudson, CEO
 
 
If to Lenders:
At the respective addresses shown on the signature page hereof.



-8-

--------------------------------------------------------------------------------


 
8.6 Expenses. If any action at law or in equity is necessary to enforce or
interpret the terms of this Agreement, the prevailing party shall be entitled to
reasonable attorneys’ fees, costs and necessary disbursements in addition to any
other relief to which such party may be entitled. The Borrower shall pay all
costs and expenses that it incurs with respect to the negotiation, execution,
delivery and performance of this Agreement.
 
8.7 Entire Agreement; Amendments and Waivers; Counsel. This Agreement and the
Notes and the other documents delivered pursuant hereto constitute the full and
entire understanding and agreement between the parties with regard to the
subjects hereof and thereof. The Borrower’s agreements with each of the Lenders
are separate agreements, and the sales of the Notes to each of the Lenders are
separate sales. Nonetheless, any term of this Agreement or the Notes may be
amended and the observance of any term of this Agreement or the Notes may be
waived (either generally or in a particular instance and either retroactively or
prospectively), with the written consent of the Borrower and either the Majority
Note Holders. Any waiver or amendment effected in accordance with this
Section 8.8 shall be binding upon each party to this Agreement and any holder of
any Note purchased under this Agreement at the time outstanding and each future
holder of all such Notes. Each Lender has been advised by Shefsky & Froelich
Ltd. (“SF”) that: (i) in preparation of this Agreement it has acted as counsel
solely on behalf of the Company and not on behalf of any of the Lenders or the
Servicer; (ii) in the past it may have represented one or more of the Lenders
and may do so in the future with respect to matters other than the subject
matter of this Agreement, which representation may be deemed to constitute a
conflict of interest; (iii) it has advised each of the Lenders and the Servicer
to retain separate counsel with respect to the subject matter of this Agreement;
and (iv) the Illinois Code of Professional Responsibility requires SF to advise
the Lenders and Servicer of this conflict of interest and to obtain the consent
of the Company and of the Lenders and Servicer to SF’s representation of the
Company with respect to this Agreement and future matters. By execution of this
Agreement each Lender consents (and by execution of the Note Administration and
Security Agreement, the Servicer consents) to SF’s representation of Company as
aforesaid and further acknowledges and agrees that in the event of a dispute in
the future between the Company and any of the Lenders, each of the Lenders
agrees that it will not take any action to preclude SF from representing the
Company in the future.
 
8.8 Effect of Amendment or Waiver. Each Lender acknowledges that by the
operation of Section 8.8 hereof, the Majority Note Holders will have the right
and power to diminish or eliminate all rights of such Lender under this
Agreement and each Note issued to such Lender.
 
8.9 Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, such provision shall be excluded from this
Agreement and the balance of the Agreement shall be interpreted as if such
provision were so excluded and shall be enforceable in accordance with its
terms.
 
8.10 Exculpation Among Lenders. Each Lender acknowledges that he, she or it is
not relying upon any person, firm, corporation or stockholder, other than the
Company and its officers and directors in their capacities as such, in making
its investment or decision to invest in the Borrower. Each Lender agrees that no
other Lender nor the respective controlling persons, officers, directors,
partners, agents, stockholders or employees of any other Lender shall be liable
for any action heretofore or hereafter taken or omitted to be taken by any of
them in connection with the purchase and sale of the Securities.

-9-

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Global Bridge Note Purchase
Agreement as of the date first above written.
 
BORROWER:
 
LENDERS:
     
Capital Growth Systems, Inc.
         
[Signature]
     
By:
/s/ Thomas Hudson        
Its:
Chief Executive Officer     
[Print Name]
               
Amount:
$
   
(Cash); or
     
$
   
Value for other
       
consideration
       
provided
         
Address:
                                   
[Signature]
                 
[Print Name]
               
Amount:
$
  
(Cash); or
     
$
   
Value for other
       
consideration
       
provided
         
Address:
             

 
-10-

--------------------------------------------------------------------------------


 
EXHIBIT A
 
THIS NOTE AND THE SECURITIES ISSUABLE UPON THE CONVERSION HEREOF OR IN
CONNECTION HEREWITH HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933,
AS AMENDED (THE “SECURITIES ACT”), OR REGISTERED UNDER ANY STATE SECURITIES
LAWS. THEY MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED, HYPOTHECATED, OR
OTHERWISE TRANSFERRED EXCEPT PURSUANT TO (A) AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, (B) AN OPINION OF COUNSEL
SATISFACTORY TO THE BORROWER THAT REGISTRATION IS NOT REQUIRED UNDER THE
SECURITIES ACT, OR (C) AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT
PROVIDED BY RULE 144 THEREUNDER (IF AVAILABLE), IN EACH OF CASES (A) THROUGH (C)
IN ACCORDANCE WITH ANY APPLICABLE STATE SECURITIES LAWS OF ANY STATE OF THE
UNITED STATES.
 
CGSI GLOBAL PROMISSORY NOTE
 
$
      
__________, 2006



FOR VALUE RECEIVED, Capital Growth Systems, Inc., a Florida corporation (the
“Borrower”), hereby promises to pay to the order of [_________________(the
“Lender”), the principal sum of __________________ ($__________), together with
interest thereon from the date of this Promissory Note (the “Note”). Simple
interest shall accrue on the principal balance of this Note at eight percent
(8%) per annum. The principal and accrued interest shall be due and payable by
the Borrower on the Maturity Date. Following the Maturity Date the principal
balance of this Note shall bear simple interest at ten percent (10%) per annum.
 
This Note is one of the Notes issued pursuant to the Global Bridge Note Purchase
Agreement dated as of November 30, 2006, pursuant to which this form of Note is
attached as an exhibit (“Purchase Agreement”), and capitalized terms not defined
herein shall have the meaning set forth in the Purchase Agreement.
 
1. Payment. All payments shall be made in lawful money of the United States of
America at the principal office of the Borrower, or at such other place as the
holder hereof may from time to time designate in writing to the Borrower.
Payment shall be credited first to Costs (as defined below), if any, then to
accrued interest due and payable and any remainder applied to principal.
Prepayment may be made in whole or part without penalty, and the Company shall
fund prepayments as provided for in the Purchase Agreement. In connection with
the delivery, acceptance, performance or enforcement of this Note, the Borrower
hereby waives demand, notice, presentment, protest, notice of dishonor and other
notice of any kind, and asserts to extensions of the time of payment, release,
surrender or substitution of security, or forbearance or other indulgence,
without notice. The Borrower agrees to pay all amounts under this Note without
offset, deduction, claim, counterclaim, defense or recoupment, all of which are
hereby waived.
 
2. Amendments and Waivers; Resolutions of Dispute; Notice. The amendment or
waiver of any term of this Note, the resolution of any controversy or claim
arising out of or relating to this Note and the provision of notice shall be
conducted pursuant to the terms of the Purchase Agreement.
 
3. Successors and Assigns. This Note applies to, inures to the benefit of, and
binds the successors and assigns of the parties hereto; provided, however, that
the Borrower may not

A-1

--------------------------------------------------------------------------------



assign its obligations under this Note without the written consent of the
Servicer or Majority Note Holders and the Lender may not, without the written
consent of the Borrower (which shall not be unreasonably withheld), assign all
or any portion of this Note to any person or entity. Any transfer of this Note
may be effected only pursuant to the Purchase Agreement and by surrender of this
Note to the Borrower and reissuance of a new note to the transferee, who agrees
in writing in form satisfactory to Lender to be bound by the terms of the
Purchase Agreement. The Lender and any subsequent holder of this Note receives
this Note subject to the foregoing terms and conditions, and agrees to comply
with the foregoing terms and conditions for the benefit of the Borrower and any
other Lenders.
 
4. Officers and Directors not Liable. In no event shall any officer or director
of the Borrower or Servicer be liable for any amounts due and payable pursuant
to this Note.
 
5. Expenses. The Borrower and hereby agrees, subject only to any limitation
imposed by applicable law, to pay all expenses, including reasonable attorneys’
fees and legal expenses, incurred by the holder of this Note (“Costs”) in
endeavoring to collect any amounts payable hereunder which are not paid when
due, whether by declaration or otherwise. The Borrower agrees that any delay on
the part of the holder in exercising any rights hereunder will not operate as a
waiver of such rights. The holder of this Note shall not by any act, delay,
omission or otherwise be deemed to have waived any of its rights or remedies,
and no waiver of any kind shall be valid unless in writing and signed by the
party or parties waiving such rights or remedies.
 
6. Governing Law. This Note shall be governed by and construed under the laws of
the State of Illinois as applied to other instruments made by Illinois residents
to be performed entirely within the State of Illinois. Any dispute with respect
to this Note shall be litigated in the state or federal courts situated in Cook
County, Illinois.
 
7. Approval. The Borrower hereby represents that it has approved the Borrower’s
execution of this Note based upon a reasonable belief that the principal
provided hereunder is appropriate for the Borrower after reasonable inquiry
concerning the Borrower’s financing objectives and financial situation. In
addition, the Borrower hereby represents that it intends to use the principal of
this Note primarily for the operations of its business, and not for any
personal, family or household purpose.
 
IN WITNESS WHEREOF, the Borrower has executed this Note on the day and year
first above written.
 

   
Capital Growth Systems, Inc..
         
By:
       
Its:
    

 
A-2

--------------------------------------------------------------------------------


 
EXHIBIT B
 
THE SECURITIES REPRESENTED HEREBY HAVE BEEN ACQUIRED BY THE HOLDER HEREOF FOR
ITS OWN ACCOUNT FOR INVESTMENT WITH NO INTENTION OF MAKING OR CAUSING TO BE MADE
A PUBLIC DISTRIBUTION OF ALL OR ANY PORTION THEREOF. SUCH SECURITIES HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 OR ANY STATE SECURITIES LAWS
AND MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED, EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT FILED UNDER SUCH ACT OR PURSUANT TO AN
EXEMPTION FROM REGISTRATION UNDER SUCH ACT.
 
No.
      
____________, 200_
 
Chicago, Illinois



CAPITAL GROWTH SYSTEMS, INC.
FORM OF GLOBAL BRIDGE NOTE WARRANT TO PURCHASE
 
SERIES AA PREFERRED STOCK AT $1,000 PER PREFERRED SHARE, OR $0.45
PER COMMON SHARE ON AS CONVERTED BASIS
 
Void after December 31, 2009, Unless Extended
 
Capital Growth Systems, Inc., a Florida corporation (the “Company”), hereby
certifies that, for value received, ____________________________ (including any
successors and assigns, “Holder”), is entitled, subject to the terms set forth
below, to purchase from the Company at any time or from time to time before 5:00
PM Central time, on December 31, 2009 (the “Expiration Date”), which date is
subject to extension as set forth in Section 7 fully paid and nonassessable
shares of the Company’s Series AA Preferred Stock (the “Warrant Shares”) under
the terms set forth herein. Holder acknowledges that effective upon the filing
of an amendment to the Articles of Incorporation of the Company increasing its
authorized Common Stock to not less than 200,000,000 shares (the “Amendment”),
each share of Series AA Preferred Stock shall automatically be converted into
2,222.2 shares of $0.0001 par value Company common stock (“Common Stock”) and
for purposes of this Warrant, effective as of the filing of the Amendment, all
references hereto to Warrant Shares shall be automatically amended to refer to
the corresponding number of shares of Common Stock into which the shares of
Series AA Preferred Stock have been converted.
 
1. Number of Warrant Shares; Exercise Price. This Warrant shall evidence the
right of the Holder to purchase up to __________ Warrant Shares (which number of
Warrant Shares will remain fixed and is not subject to any adjustment except as
provided in Section 6 below) at an initial exercise price per Warrant Share of
$1,000 per share of Series AA Preferred Stock (i.e. $0.45 per share of Common
Stock following the Amendment) (the “Exercise Price”), subject to adjustment as
provided in Sections 6 and  7 below.
 
2. Definitions. As used herein the following terms, unless the context otherwise
requires, have the following respective meanings:

B-1

--------------------------------------------------------------------------------



(a) The term “Common Stock” shall mean the common stock, par value $0.0001 of
the Company.
 
(b) The term “Company” shall mean Capital Growth Systems, Inc. and shall include
any company which shall succeed to or assume the obligations of the Company
hereunder.
 
(c) The term “Corporate Transaction” shall mean (i) a sale, lease transfer or
conveyance of all or substantially all of the assets of the Company; (ii) a
consolidation of the Company with, or merger of the Company with or into,
another corporation or other business entity in which the stockholders of the
Company immediately prior to such consolidation or merger own less than 50% of
the voting power of the surviving entity immediately after such consolidation or
merger; or (iii) any transaction or series of related transactions to which the
Company is a party in which in excess of 50% of the Company’s voting power is
transferred, excluding any consolidation or merger effected exclusively to
change the domicile of the Company and/or an effective change of the number of
issued and outstanding shares of the Company (i.e. reverse or forward split),
and further including any of the issuances of capital stock with respect to any
of the transactions contemplated in the Memorandum.
 
(d) The term “Memorandum” shall mean the private placement memorandum dated
November 14, 2006 of the Company, as amended from time to time.
 
(e) The term “Offering Warrants” shall mean this Warrant and each other warrant
issued to purchasers of Notes pursuant to the Global Bridge Note Purchase
Agreement, to which this form of Warrant is attached as an Exhibit.
 
3. Exercise Date; Expiration. Subject to the terms hereof, this Warrant may be
exercised by the Holder at any time or from time to time before the Expiration
Date (the “Exercise Period”).
 
4. Exercise of Warrant; Partial Exercise. This Warrant may be exercised in full
by the Holder by surrender of this Warrant, together with the Holder’s duly
executed form of subscription attached hereto as Exhibit A, to the Company at
its principal office, accompanied by payment, in cash or by certified or
official bank check payable to the order of the Company, of the aggregate
exercise price (as determined above) of the number of Warrant Shares to be
purchased hereunder. The exercise of this Warrant pursuant to this Section 4
shall be deemed to have been effected immediately prior to the close of business
on the business day on which this Warrant is surrendered to the Company as
provided in this Section 4, and at such time the person in whose name any
certificate for Warrant Shares shall be issuable upon such exercise shall be
deemed to be the record holder of such Warrant Shares for all purposes. As soon
as practicable after the exercise of this Warrant, the Company at its expense
will cause to be issued in the name of and delivered to the Holder, or as the
Holder may direct, a certificate or certificates for the number of fully paid
and nonassessable full shares of Warrant Shares to which the Holder shall be
entitled on such exercise, together with cash, in lieu of any fraction of a
share, equal to such fraction of the current fair market value of one full
Warrant Share as determined in good faith by

B-2

--------------------------------------------------------------------------------



the Board of Directors and as set forth in Section 7, and, if applicable, a new
warrant evidencing the balance of the shares remaining subject to the Warrant.
 
5. Weighted Average Anti-Dilution Price Protection. The purchase price of
Warrant Shares (or any shares of stock or other securities which may be)
issuable upon the exercise of this Warrant shall be subject to adjustment from
time to time, as follows:
 
(a) “New Securities” shall mean any Common Stock or preferred stock of Company
issued during the term of this Warrant, whether now authorized or not, and
rights, options or warrants to purchase said Common Stock or preferred stock,
and securities of any type whatsoever that are, or may become, convertible into
said Common Stock or preferred stock (including but not limited to convertible
debt or any other instrument exercisable for or convertible into Common Stock);
provided, however, that “New Securities” does not include (i) any securities
issued or issuable pursuant to any of the notes, options, warrants or other
securities outstanding as of the date of the closing of the offering pursuant to
the Memorandum, including all Offering Warrants; (ii) up to 5,000,000 shares of
Common Stock issued pursuant to the stock option plan contemplated in the
Memorandum; any stock option plan maintained by Company; or (iii) shares of
Company's Common Stock issued in connection with any stock split, stock
dividend, or recapitalization by Company.
 
(b) In the event that Company issues New Securities for a consideration of less
than $0.45 per share of Common Stock (on an as converted to Common Stock basis,
as adjusted per this Section 5 hereof) (the “Original Purchase Price”), or if
the Original Purchase Price shall have been adjusted hereunder, and the Company
issues New Securities for a purchase price below the adjusted Purchase Price,
then the then-current Purchase Price shall be adjusted downward to a price
determined by dividing
 
(i) the sum of (w) the Purchase Price in effect before the issuance of such New
Securities multiplied by the number of shares of the Company’s Common Stock then
issued and outstanding plus the number of shares of Company preferred stock then
issued as converted into shares of Common Stock (including shares of common
stock reserved pursuant to the issued Offering Warrants) immediately prior to
the issuance of such New Securities and (x) the consideration, if any, received
by or deemed to have been received by the Company on the issue of such New
Securities by:
 
(ii) the sum of (y) the number of shares of the Company’s Common Stock then
issued and outstanding plus the number of shares of the Company’s preferred
stock then issued as converted into shares of Common Stock (including shares of
Common Stock reserved pursuant to the issued Offering Warrants) immediately
prior to the issuance of such New Securities and (z) the number of Additional
Shares of Common Stock issued or deemed to have been issued in the issuance of
such New Securities.
 
(c) In the case of the issuance of Common Stock for cash, the consideration
shall be deemed to be the amount of cash paid.
B-3

--------------------------------------------------------------------------------


 
(d) In the case of the issuance of Common Stock for a consideration in whole or
in part other than cash, the consideration other than cash shall be deemed to be
the fair value thereof as reasonably determined by the Company’s board of
directors consistent with its fiduciary duties irrespective of any accounting
treatment.
 
(e) The Company will not by reorganization, transfer of assets, consolidation,
merger, dissolution, or otherwise, avoid or seek to avoid observance or
performance of any of the terms of this Section 5, but will at all times in good
faith assist in the carrying out and performance of all provisions of this
Section 5 in order to protect the rights of the Holder against impairment.
 
6. Adjustments to Number of Warrants and Conversion Price. The number and kind
of Warrant Shares (or any shares of stock or other securities which may be)
issuable upon the exercise of this Warrant and the exercise price hereunder
shall be subject to adjustment from time to time upon the happening of certain
events, as follows:
 
(a) Splits and Subdivisions. In the event the Company should at any time or from
time to time fix a record date for the effectuation of a split or subdivision of
the outstanding shares of Series AA Preferred Stock (or following the Amendment,
of the Common Stock) or the determination of the holders of Series AA Preferred
Stock (or following the Amendment, of the Common Stock) entitled to receive a
dividend or other distribution payable in additional shares of Series AA
Preferred Stock (or following the Amendment, of the Common Stock) or other
securities or rights convertible into, or entitling the holder thereof to
receive directly or indirectly, additional shares of Series AA Preferred Stock
(hereinafter referred to as the “Series AA Preferred Stock Equivalents”) (or
following the Amendment, of the Common Stock, with the entitlement for the
holder thereof to receive directly or indirectly, additional shares of Common
Stock, hereinafter referred to as the “Common Stock Equivalents”) without
payment of any consideration by such holder for the additional shares of Series
AA Preferred Stock (or following the Amendment, of the Common Stock) or Series
AA Preferred Stock Equivalents, (or following the Amendment, of the Common Stock
Equivalents), then, as of such record date (or the date of such distribution,
split or subdivision if no record date is fixed), the Exercise Price shall be
appropriately decreased and the number of Warrant Shares for which this Warrant
is exercisable shall be appropriately increased in proportion to such increase
of outstanding shares.
 
(b) Combination of Shares. If the number of shares of Series AA Preferred Stock
(or following the Amendment, of the number of shares of Common Stock)
outstanding at any time after the date hereof is decreased by a combination of
the outstanding shares of Series AA Preferred Stock (or following the Amendment,
of the number of shares of Common Stock), the Exercise Price shall be
appropriately increased and the number of Warrant Shares for which this Warrant
is exercisable shall be appropriately decreased in proportion to such decrease
in outstanding shares.
 
(c) Reclassification or Reorganization. If the Warrant Shares issuable upon the
exercise of this Warrant shall be changed into the same or different number of
shares of any class or classes of stock, whether by capital reorganization,
reclassification or
B-4

--------------------------------------------------------------------------------


 
otherwise (other than a split, subdivision or stock dividend provided for in
Section 6(a) above or a combination of shares provided for in Section 6(b)
above, or a reorganization, merger or consolidation provided for in Section 6(d)
below, then and in each such event the Holder shall be entitled to receive upon
the exercise of this Warrant the kind and amount of shares of stock and other
securities and property receivable upon such reorganization, reclassification or
other change, to which a holder of the number of Warrant Shares issuable upon
the exercise of this Warrant would have received if this Warrant had been
exercised immediately prior to such reorganization, reclassification or other
change, all subject to further adjustment as provided herein.
 
(d) Merger or Consolidation. If at any time or from time to time there shall be
a capital reclassification or reorganization of the Warrant Shares or a
Corporate Transaction (other than a subdivision, combination, reclassification
or exchange of shares provided for elsewhere in this Section 6) of the Company,
then as a part of such reorganization or Corporate Transaction, adequate
provision shall be made so that the Holder shall thereafter be entitled to
receive upon the exercise of this Warrant, the number of shares of stock or
other securities or property of the Company, resulting from such reorganization,
recapitalization or Corporate Transaction to which a holder of the number of
Warrant Shares issuable upon the exercise of this Warrant would have received if
this Warrant had been exercised immediately prior to such reorganization or
Corporate Transaction. In any such case, the Company will make appropriate
provision to insure that the provisions of this Section 6(d) hereof will
thereafter be applicable as nearly as may be in relation to any shares of stock
or securities thereafter deliverable upon the exercise of this Warrant. The
Company shall not effect any such Corporate Transaction unless prior to or
simultaneously with the consummation thereof the successor corporation (if other
than the Company) resulting from such Corporate Transaction or the corporation
purchasing or acquiring such assets or other appropriate corporation or entity
shall assume the obligation to deliver to the Holder, at the last address of the
Holder appearing on the books of the Company, such shares of stock, securities
or assets as, in accordance with the foregoing provisions, the Holder may be
entitled to purchase, and the other obligations under this Warrant. The
provisions of this paragraph 7(d) shall similarly apply to successive
reorganizations, reclassifications, or Corporate Transactions. Notwithstanding
anything to the contrary contained herein, in the event at least 30 days prior
to the closing of the reorganization or Corporate Transaction the Company
receives the written consent from holders of Offering Warrants outstanding which
represent the right to purchase eighty-five percent (85%) of the shares of
Common Stock purchasable under the Offering Warrants (the “Offering Warrant
Majority”) that all Offering Warrants shall be cancelled effective as of the
closing of the reorganization or Corporate Transaction, then provided the
Company provides notice to the Holder of this Warrant at least 20 days prior to
the closing of such reorganization or Corporate Transaction of such approval,
then effective upon the closing of such reorganization or Corporate Transaction,
this Warrant shall be cancelled.
 
(e) Notice of Record Dates; Adjustments. In the event of a Corporate
Transaction, the Company shall provide to the Holder twenty (20) days advance
written Notice of such Corporate Transaction. The Company shall promptly notify
the Holder in writing of each adjustment or readjustment of the Exercise Price
hereunder and the
B-5

--------------------------------------------------------------------------------


 
number of Warrant Shares issuable upon the exercise of this Warrant. Such Notice
shall state the adjustment or readjustment and show in reasonable detail the
facts on which that adjustment or readjustment is based, as well as whether this
Warrant will be cancelable as specified above.
 
7. Registration Rights. The Company hereby agrees that the Holder shall be
entitled, with respect to all shares of Common Stock issuable upon exercise of
this Warrant or conversion of the Warrant Shares issued upon the exercise of
this Warrant, to the registration rights set forth in the Registration Rights
Agreement, in the form included in the Memorandum, as may be amended or
supplemented from time to time, the terms of which are hereby incorporated by
this reference, with the same force and effect as if specifically set forth
herein. In addition, in the event that the Company has failed or expects to fail
to register the shares of Common Stock underlying this Warrant by the Expiration
Date, then the Expiration Date shall be automatically extended until delivery by
the Company to the Warrant holder of a Notice of Warrant Extension, which notice
may be delivered at any time on or after December 31, 2008, indicating the
Company’s election to extend the Expiration Date until: (a) 365 days following
the date of such Notice of Warrant Extension, if at the date of such notice an
effective registration statement covering the resale of shares of Common Stock
issuable upon exercise of this Warrant is in effect; or (b) until 365 days
following the date of such Notice of Warrant Extension, if the Company states in
the notice that it has elected to add the following cashless exercise provision
to the Warrant, irrespective of whether the shares of Common Stock issuable upon
exercise of the Warrant are registered or are anticipated to be registered:
 
(a) Upon execution of the cashless exercise of the shares subject to this
Warrant (the “Converted Warrant Shares”), the Company shall deliver to the
Holder (without payment by the Holder of any exercise price or any cash or other
consideration) that number of fully paid and nonassessable Warrant Shares
computed using the following formula:
 
X =
Y (A - B)
 
A



Where:
 
X =
 
the number of shares of Warrant Shares to be delivered to the Holder;
 
 
Y =
 
the number of Converted Warrant Shares;
 
 
A =
 
the fair market value of one Warrant Share on the Conversion Date (as defined
below); and
 
 
B =
 
the Exercise Price (as adjusted to the Conversion Date).
 



(b) No fractional shares shall be issuable upon cashless exercise of the
Warrant, and if the number of shares to be issued determined in accordance with
the foregoing formula is other than a whole number, the Company shall pay to the
Holder an
B-6

--------------------------------------------------------------------------------


 
amount in cash equal to the fair market value of the resulting fractional share
on the Conversion Date (as defined below).
 
(i) Method of Exercise. The Holder may execute the cashless exercise by the
surrender of this Warrant at the principal office of the Company together with a
written statement specifying that the Holder thereby intends to execute a
cashless exercise and indicating the total number of shares under this Warrant
that the Holder is exercising through the cashless exercise. Such conversion
shall be effective upon receipt by the Company of this Warrant together with the
aforesaid written statement, or on such later date as is specified therein (the
“Conversion Date”). Certificates for the shares issuable upon execution of the
cashless exercise shall be delivered to the Holder within three business days
following the Conversion Date.
 
(ii) Determination of Fair Market Value. For purposes of this Section 7, fair
market value of a Warrant Share on the Conversion Date shall be determined as
follows:
 
(1) If the Common Stock is traded on a stock exchange or the Nasdaq Stock Market
(or a similar national quotation system), the fair market value of a Warrant
Share shall be deemed to be the average of the closing selling prices of the
Common Stock on the stock exchange or system determined by the Board to be the
primary market for the Common Stock over the ten (10) trading day period ending
on the date prior to the Conversion Date, as such prices are officially quoted
in the composite tape of transactions on such exchange or system;
 
(2) If the Common Stock is traded over-the-counter, the fair market value of a
Warrant Share shall be deemed to be the average of the closing bid prices (or,
if such information is available, the closing selling prices) of the Common
Stock over the ten (10) trading day period ending on the date prior to the
Conversion Date, as such prices are reported by the National Association of
Securities Dealers through its NASDAQ system or any successor system; and
 
(3) If there is no public market for the Common Stock, then the fair market
value of a Warrant Share shall be determined by the Board of Directors of the
Company in good faith, and, upon request of the Holder, the Board (or a
representative thereof) shall, as promptly as reasonably practicable but in any
event not later than 15 days after such request, notify the Holder of the Fair
Market Value per share of Common Stock.
 
8. Replacement of Warrants. On receipt by the Company of evidence reasonably
satisfactory to the Company of the loss, theft, destruction or mutilation of
this Warrant and, in the case of any such loss, theft or destruction of this
Warrant, on delivery of an indemnity agreement reasonably satisfactory in form
and amount to the Company or, in the case of any

B-7

--------------------------------------------------------------------------------



such mutilation, on surrender and cancellation of such Warrant, the Company at
its expense will execute and deliver to the Holder, in lieu thereof, a new
Warrant of like tenor.
 
9. No Rights or Liability as a Stockholder. This Warrant does not entitle the
Holder hereof to any voting rights or other rights as a stockholder of the
Company. No provisions hereof, in the absence of affirmative action by the
Holder to purchase Warrant Shares, and no enumeration herein of the rights or
privileges of the Holder, shall give rise to any liability of the Holder as a
stockholder of the Company.
 
10. No Impairment. The Company will not, by amendment of its charter or through
reorganization, consolidation, merger, dissolution, sale of assets or any other
voluntary action, avoid or seek to avoid the observance or performance of any of
the terms of this Warrant but will at all times carry out all such terms and
take all such action as may be reasonably necessary or appropriate in order to
protect the rights of the holder of this Warrant against impairment, subject to
any amendment or waiver as permitted pursuant to Section 11(e).
 
11. Miscellaneous.
 
(a) Transfer of Warrant. The Holder agrees not to make any disposition of this
Warrant, the Warrant Shares or any rights hereunder without the prior written
consent of the Company. Any such permitted transfer must be made by the Holder
in person or by duly authorized attorney, upon delivery of this Warrant and the
form of assignment attached hereto as Exhibit B to any such permitted
transferee. As a condition precedent to such transfer, the transferee shall sign
an investment letter in form and substance satisfactory to the Company. Subject
to the foregoing, the provisions of this Warrant shall inure to the benefit of
and be binding upon any successor to the Company and shall extend to any holder
hereof.
 
(b) Titles and Subtitles. The titles and subtitles used in this Warrant are for
convenience only and are not to be considered in construing or interpreting this
Warrant.
 
(c) Notices. Any notice required or permitted to be given to a party pursuant to
the provisions of this Warrant shall be in writing and shall be effective and
deemed delivered to such party under this Warrant on the earliest of the
following: (a) the date of personal delivery; (b) two (2) business days after
transmission by facsimile, addressed to the other party at its facsimile number,
with confirmation of transmission; (c) four (4) business days after deposit with
a return receipt express courier for United States deliveries; or (d) five (5)
business days after deposit in the United States mail by registered or certified
mail (return receipt requested) for United States deliveries. All notices not
delivered personally or by facsimile will be sent with postage and/or other
charges prepaid and properly addressed to such party at the address set forth on
the signature page hereto, or at such other address as such party may designate
by ten (10) days advance written notice to the other party hereto. Notices to
the Company will be marked “Attention: Chief Financial Officer.”
 
(d) Attorneys’ Fees. If any action at law or in equity is necessary to enforce
or interpret the terms of this Warrant, the prevailing party shall be entitled
to reasonable
B-8

--------------------------------------------------------------------------------


 
attorneys’ fees, costs and disbursements in addition to any other relief to
which such party may be entitled.
 
(e) Amendments and Waivers. Any term of this Warrant may be amended and the
observance of any term of this Warrant may be waived (either generally or in a
particular instance and either retroactively or prospectively) with the written
consent of either: (i) the Holder and the Company; or (ii) the Offering Warrant
Majority and the Company. Any amendment or waiver effected in accordance with
this Section 11(e) shall be binding upon the Holder of this Warrant (and of any
securities into which this Warrant is convertible), each future holder of all
such securities, and the Company.
 
(f) Severability. If one or more provisions of this Warrant are held to be
unenforceable under applicable law, such provision shall be excluded from this
Warrant and the balance of the Warrant shall be interpreted as if such provision
were so excluded and shall be enforceable in accordance with its terms.
 
(g) Governing Law. This Warrant shall be governed by and construed and enforced
in accordance with the laws of the State of Illinois, without giving effect to
its conflicts of laws principles.
 
(h) Counterparts. This Warrant may be executed in any number of counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.
 
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

B-9

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Company has caused this Global Bridge Note Warrant to be
executed by its duly authorized officer as of the date first written above.
 

   
CAPITAL GROWTH SYSTEMS, INC.
               
By:
       
Name:
       
Title:
                         
HOLDER NAME:
             
Address:
             

 
 
B-10

--------------------------------------------------------------------------------


 
EXHIBIT A
 
FORM OF SUBSCRIPTION OF GLOBAL BRIDGE NOTE $0.45 WARRANT
 
(To be signed only on exercise of Warrant)
 
To:
COMPANY NAME.

 
The undersigned, pursuant to the provisions set forth in the attached Warrant,
hereby irrevocably elects to purchase _____ shares of the Series AA Preferred
Stock covered by such Warrant and herewith makes payment of $ _________,
representing the full purchase price for such shares at the price per share
provided for in such Warrant.
 
Please issue a certificate or certificates representing ________ shares in the
name of the undersigned or in such other name or names as are specified below:
 



          
(Name)
                               
(Address)
 



The undersigned represents that the aforesaid shares are being acquired for the
account of the undersigned for investment and not with a view to, or for resale
in connection with, the distribution thereof and that the undersigned has no
present intention of distributing or reselling such shares, all except as in
compliance with applicable securities laws.
 
Dated:
            
(Signature must conform in all respects to name of the Holder as specified on
the face of the Warrant)
                
(Print Name)
               
Address:
           

 
B-A-1

--------------------------------------------------------------------------------


 
EXHIBIT B
 
FORM OF ASSIGNMENT OF $0.45 WARRANT
 
(To assign the foregoing Warrant, execute this form and supply
 
required information. Do not use this form to purchase shares.)
 
FOR VALUE RECEIVED, the foregoing Warrant and all rights evidenced thereby are
hereby assigned to:
 
Name:
     
(Please Print)
 
Address:
     
(Street)
       
(City)
(State)
(Zip Code)
 
Date:
        
Holder’s Signature:
    
Holder’s Address:
     
(Street)
       
(City)
(State)
(Zip Code)



NOTE: The signature to this Form of Assignment must correspond with the name as
it appears on the face of the Warrant, without alteration or enlargement or any
change whatever. Officers of corporations and those acting in a fiduciary or
other representative capacity should file proper evidence of authority to assign
the foregoing Warrant.
B-B-1

--------------------------------------------------------------------------------


 
EXHIBIT C
 
GLOBAL BRIDGE NOTE ADMINISTRATION AND SECURITY AGREEMENT
 
THIS GLOBAL BRIDGE NOTE ADMINISTRATION AND SECURITY AGREEMENT dated as of
December 7, 2006, is by and between Capital Growth Systems, Inc., a Florida
corporation (“Company” or “Debtor”), David Lies (or his successor in interest)
in his capacity as Servicer hereunder (“Servicer”) and each holder of a Global
Bridge Note (each a “Note” and collectively, the “Notes,” and the holder of each
Note being a “Holder” and collectively, the “Holders”) issued pursuant to the
form of Global Bridge Note Purchase Agreement dated as of December 7, 2006
(“Purchase Agreement”) between Debtor and the purchasers executing counterpart
copies thereof.
 
RECITALS: 
 
A. Company is in need of bridge financing to be funded by the Holders in
accordance with the terms of the Purchase Agreement, the proceeds of which will
be used by Company in whole or part to fund its acquisition of 100% of the
capital stock of Global Capacity Group, Inc., a Texas corporation by way of
merger of a wholly owned subsidiary of Company with Global Capacity Group, Inc.
(the successor entity to such merger being hereinafter referred to as “Global”),
and the balance to fund the working capital needs of Company and/or Global. The
obligations of Company with respect to the Purchase Agreement are collectively
referred to as the “Obligations,” which shall be secured by the security
interest granted herein in 100% of the capital stock of the date of acquisition
of Global by the Company, and accordingly Company by execution hereof agrees, in
order to induce the funding of the Purchase Agreement, to enter into this
Agreement.
 
B. The parties desire to enter into this Agreement to set forth the terms and
conditions governing the Obligations and related transactions (the
“Transactions”), and further to confirm acknowledgment that the Notes shall be
secured by substantially the same Collateral, and be subject to administration
as provided by the Servicer on behalf of all of the Holders pro rata in
accordance with the Obligations. Servicer has agreed to act as collateral agent
on behalf of all the Holders as set forth below.
 
NOW, THEREFORE, in consideration of the foregoing, and for the covenants and
agreements contained herein, the parties hereto agree as follows:
 
1. Recitals. The recitals set forth above are incorporated by reference herein
and made a part herewith as if fully rewritten.
 
2. Loan to Debtor. Simultaneously with the execution of each counterpart to the
Purchase Agreement, the Holder signing such counterpart shall loan the sum set
forth below Holder’s signature on the signature page thereof for an amount
agreed to between that Holder and Company, and with the sum set forth as to each
Holder on the Purchase Agreement constituting that Holder’s “Loan” to the
Company, and all of which are collectively referred to as the “Loans.”

C-1

--------------------------------------------------------------------------------



3. Grant of Security Interest.
 
(a) As security for the Obligations, the Debtor hereby assigns to the Holders
and grants to the Holders a continuing security interest in the following
assets, whether now owned or hereafter existing or acquired by any of the
Debtors (collectively, the “Collateral”): 100% of the capital stock (“Shares”)
of Global and all proceeds therefrom and all dividends with respect thereto.
Simultaneous with the execution hereof by Company, Company agrees to deliver to
Servicer the stock certificate representing 100% of the capital stock of Global
immediately upon the Company’s acquisition of Global, together with an
assignment separate from certificate duly executed in blank. If Company now is
or hereafter becomes entitled (with or without additional consideration) to
other or additional securities related to the capital stock of Global as the
result of any corporate reorganization, merger, consolidation, stock split,
stock dividend, conversion, preemptive right, partnership action, distribution
or otherwise, such additional securities shall constitute a portion of the
Collateral and be subject to this Agreement in the same manner and to the same
extent as the Shares are with respect to this Agreement. Company shall deliver
to Servicer or its designees any certificates and assignments separate from
certificate endorsed in blank with respect to all of the securities referenced
in the preceding sentence.
 
(b) The security interest of each Holder under this Agreement extends to all
Collateral of the kind which is the subject of this Agreement. By counterpart
execution hereof, each Holder hereby appoints Servicer to act as his, her or its
collateral agent with respect to the Collateral called for hereunder and with
respect to the enforcement of the rights of the Holders as more fully set forth
below, with any such action taken to be taken on behalf of all of the Holders on
a pro rata basis based upon the percentage of total Obligations owing to each of
the Holders from time to time (the percentage as to each Holder being the
Holder’s “Ownership Percentage”). All references herein to “Servicer” shall
include the Servicer named above or any successor person or entity appointed by
written consent signed by Holders holding a majority of the outstanding unpaid
principal with respect to the Notes from time to time (such majority in interest
being the “Majority Holders” and each such successor being named by the Majority
Holders hereinafter sometimes referred to as a “Successor Servicer”), and in the
event the Servicer ceases to serve for any reason and there is no Successor
Servicer, then all actions to be taken by Servicer on behalf of the Holders
shall be valid if taken at the direction of the Majority Holders, which action
shall be binding upon all of the Holders if taken by a duly appointed Servicer,
Successor Servicer or the Majority Holders.
 
(c) Each Debtor hereby authorizes the Servicer on behalf of the Holders to file
such Uniform Commercial Code financing statements and such other public or
private filings as the Servicer deems necessary and proper to evidence or
perfect the Holders’ security interest in the Collateral, including but not
limited to, such filings as the Servicer deems necessary and proper to file with
the Office of the Florida Secretary of State. Debtor hereby grants to Servicer
(and any successor Servicer as called for hereunder) an irrevocable power of
attorney to execute any of the documents referenced in this Section 3(c) in the
name, place and stead of Debtor, as Holder deems necessary and proper. This
power of attorney is coupled with an interest.
C-2

--------------------------------------------------------------------------------


 
4. Company Covenants. From and after the date hereof and so long as any amount
remains unpaid on any of the Notes, except to the extent compliance in any case
or cases is waived in writing by the Holder, Debtor hereby covenants and agrees
with Servicer on behalf of each of the Holders as follows:
 
(a) Servicer and each Holder or their respective designees shall at all
reasonable times have full access to, and the right to audit, check, inspect and
make abstracts and copies from Debtor’s and Global’s books, records and audits.
Servicer, each Holder and their respective designees shall keep all such
information obtained from Debtor and Servicer confidential.
 
(b)  Debtor will at any times and from time to time upon request of Servicer
take or cause to be taken any action and execute, acknowledge, deliver or record
any further documents, opinions, security agreements or other instruments which
Servicer in his reasonable discretion deems necessary or appropriate to carry
out the purposes of this Agreement and to preserve, protect and perfect the
security intended to be created and preserved in the Collateral and to
establish, preserve and protect the security interest of Holders in and to the
Collateral.
 
(c) Except as set forth in Section 3(d), above or as otherwise permitted by
Servicer or by Holders by written consent of Majority Holders, Debtor shall not
sell, transfer, convey or otherwise dispose of any of the Collateral or any of
the assets of Global other than dispositions of inventory in the ordinary course
of business.
 
5. Default. Any one of the following shall constitute an Event of Default
hereunder:
 
(a) Company fails to make a payment when due under any Note;
 
(b) Company fails to timely perform or observe any term, covenant or agreement
contained in this Agreement or the Global Bridge Note Purchase Agreement;
 
(c) Any representation or warranty made by Debtor herein is false in any
material respect on the date hereof;
 
(d)  Debtor or Global suspends the operation of its business;
 
(e)  Debtor or Global becomes the subject of state insolvency proceedings, or
makes an assignment for the benefit of creditors; or a receiver, trustee,
custodian or other similar official is appointed for, or takes possession of any
substantial part of the property of Debtor or Global; or
 
(f)  Debtor or Global takes corporate action to authorize such organization to
become the subject of proceedings under the United States Bankruptcy Code or the
execution by Debtor or Global of a petition to become a debtor under the United
States Bankruptcy Code or the filing of any involuntary petition against Debtor
or Global under the United States Bankruptcy Code which remains undismissed for
a period of 30 days; or the entry of an order for relief under the United States
Bankruptcy Code against Debtor or Global.
C-3

--------------------------------------------------------------------------------



(g) Whenever an Event of Default shall be existing hereunder, Servicer on behalf
of Holders may exercise from time to time any rights and remedies available to
any Holder under applicable law. Any notification of and intended disposition of
any of the Collateral required by law shall be deemed reasonable if properly
given at least ten (10) days before such disposition. Any proceeds of any
disposition by Servicer on behalf of the Holders of the Collateral may be
applied by Servicer to the payment of expenses in connection with the
Collateral, including reasonable attorneys' fees and legal expenses of Servicer,
and any balance of such proceeds may be applied by Servicer toward the payment
of the Notes, pro rata among the Holders in accordance with the Ownership
Percentages (i.e., the relative outstanding principal amounts of the varying
Notes).
 
Debtor hereby appoints Servicer its true and lawful attorney, irrevocably, with
full power after the occurrence of an Event of Default, to act, require, demand,
receive, compound and give acquittance for any and all monies and claims for
monies due or to become due to Debtor or Global under or arising out of the
Collateral, to endorse any checks or other instruments or orders in connection
therewith and to file any claims or take any actions or institute any
proceedings which Servicer may deem to be necessary or advisable in the
premises, which appointment as attorney is coupled with an interest.
 
6. Specific Rights and Obligations of Servicer.
 
(a) Appointment of Servicer. Holders appoint Servicer to act as their attorney
in fact to take all actions to enforce the rights of the Holders under the
Notes, including, without limitation, the institution of and prosecution of
lawsuits and taking all other actions relating to the enforcement of the
Holders’ rights. Servicer shall maintain a list of Holders outstanding from
time, which Servicer shall append hereto in counterpart as Exhibit A.
 
(b) Default Under Notes. Upon Servicer’s receipt of notice from a Holder (which
may be an Affiliate of Servicer) or from Company that Company has defaulted in
its obligations under any of the Notes or this Agreement, which default is not
timely cured, the Servicer shall promptly send written notice to each of the
Holders of the Notes which describes the nature of the default. Such notice
shall also include one or more possible courses of action to be pursued in
connection with such default, which action may include but not be limited to any
of the following: (i) extension of due date and/or payment date with respect to
the Notes; (ii) release of Collateral; (iii) subordination of Notes; (iv) other
modifications to Notes’ terms; and (v) conversion of Notes to equity. The
Servicer shall take the action which is approved in writing by the Majority
Holders; provided, however, the Servicer need not take any proposed action
unless he receives from the Holders a sufficient advance payment (pro rata based
on the principal balance of outstanding Notes) against prospective fees to
render him comfortable in undertaking such action. Should any Holder not pay the
Holder’s proportionate share of any Servicer fee assessment, then such Holder
shall nonetheless be liable therefor (on a nonrecourse basis, to the extent of
the value of the Holder’s Note) and further directs the Company and Servicer to
deduct and pay over to the Servicer, together with interest at twelve percent
(12%) per annum, such amount from the next proceeds payable to such Holder with
respect to the Holder’s Note.
C-4

--------------------------------------------------------------------------------


 
(c) Compensation of a Servicer. In consideration for performing his duties under
this Agreement, the Company agrees to pay Servicer in the case of a default, a
fee of equal to Servicer’s regular hourly rates which Servicer may charge for
services plus reimbursement for all out-of-pocket costs including fees and
expenses of attorneys and other associated professionals as may be retained by
Servicer for purposes of providing its services. The Holders direct the Company
and Servicer to deduct and pay over to Servicer and his associated service
providers any amounts payable by the Holders from the first proceeds otherwise
payable to each Holder to the extent such Holder has not advanced his pro rata
share thereof to Servicer.
 
(d) Written Direction Upon Majority Holders. In carrying out its duties under
this Agreement, the Servicer shall abide by the direction of the Majority
Holders and not in number of the Holders. Unless the direction from the Majority
Holders indicates otherwise, a direction to the Servicer to enforce the rights
of the Holders under the Notes shall authorize the Servicer to pursue, or elect
not to pursue, one or more remedies as the Servicer, in his sole discretion,
shall determine. The Holders acknowledge that the Servicer and/or his affiliates
may hold a majority-in-interest of the Notes individually or in concert with a
minority of the remaining Holders, which may provide Servicer the ability to
determine the cause of action in question. The parties further acknowledge that
any net proceeds after costs and expenses that are realized with respect to
collection of the Notes shall be allocated pro rata among all Holders based upon
the outstanding sums due to them from time to time with respect to the Notes.
 
(e) Voting. All actions and votes of the Holders required or permitted under the
terms of this Agreement or the Notes shall be conducted pursuant to either
written consent by the Majority Holders or a vote per the following terms and
provisions:
 
(i) The Holder of each Note shall have the right to cast the number of votes
determined by dividing the outstanding principal balance of the Note of such
Holder by 1,000.
 
(ii) All votes of the Holders shall be taken with or without a meeting, as
determined by the Servicer. In connection with each vote (where written consent
is not sought by Servicer), the Servicer shall provide each Holder the
following:
 
(1) a ballot providing for each Holder to cast the Holders’ number of votes for
or against each matter being voted upon;
 
(2) a statement that each Holder’s ballot must be received by the Servicer
within fifteen (15) days from the date on which such ballots are deposited in
the United States mail, postage prepaid, or otherwise delivered to the Holders;
and
 
(3) an envelope self-addressed to the Servicer.
C-5

--------------------------------------------------------------------------------


 
(iii) All ballots must be returned to the Servicer not later than the date
indicated above. Ballots received after such fifteen (15) day period shall be
considered void.
 
(iv) No later than ten (10) days after the date indicated on the ballot pursuant
to Section 6(f)(2)(b) above the Servicer shall count the votes. All votes
returned or received after the fifteen (15) day period shall not be counted. The
Servicer shall, within ten (10) days after tallying the votes, notify the
Holders of the outcome of said vote by written notice. Notwithstanding the
foregoing, if holders of a Majority-in-Interest of the Holders’ Notes approve a
proposed course of action, the Servicer may take such action immediately and
need not wait until subsequent votes are tallied.
 
(v) Should a deadline fall on a weekend or holiday, the applicable time period
shall be extended to the end of the next business day.
 
7. Amendment to Notes, Security Agreement. In addition to the enforcement
actions referenced above, each Holder agrees that the Majority Holders of the
Notes shall have the right to act on behalf of each Holder:
 
(a) modify the terms of all the Notes, which modifications include but are not
limited to extension of the due date of the Notes, modification of the interest
called for thereunder or the conversion to equity of the Notes or any portion
thereof;
 
(b) modify the term of the this Agreement, including coverage and for release of
the Collateral therefor or modify the terms of the Purchase Agreement; and
 
(c) enter into such forms of subordination agreement or standstill agreement as
the Servicer deems necessary and proper. By execution of this Agreement, each
Holder grants to Servicer and his successors and assigns (each an “Attorney”) an
irrevocable power of attorney to execute in such Holder’s name, place and stead
any document said Attorney deems necessary and proper to carryout the purpose or
intent of this Agreement or any actions contemplated hereunder, including but
not limited to each of :
 
(i) any future amendments to the Notes, this Agreement or the Purchase
Agreement;
 
(ii) any intercreditor agreement they deem necessary and proper;
 
(iii) any amendments to any of the foregoing; and
 
(iv) such form of UCC-3 amendment or termination to financing statement and such
form of comparable document or notice filing and such form of debenture as
necessary to perfect the Holder’s security interest in the Collateral.
C-6

--------------------------------------------------------------------------------


 
8. Notices. All notices required or permitted to be given in writing and may be
delivered personally to the person to whom it is authorized to be given, or sent
by registered, certified or first class mail, postage paid, addressed as follows
(or such other address as the party entitled to notice shall provide to the
other parties hereto from time to time):
 
To Debtor:
c/o Capital Growth Systems, Inc.
50 E. Commerce Drive - Suite A
Schaumburg, IL 60173
       
To each Holder or the Servicer:
At the address of record in the Company’s offices.



9. Indemnification of Servicer; Conflicts of Interest. Holders acknowledge that
Servicer is acting as their agent and attorney in fact as set forth above and
each agrees to indemnify, hold harmless and defend Servicer, (and if an entity,
its officers, directors and employees), agents, attorneys, subcontractors and
assigns (collectively, the “Indemnitees) against all claims, actions, damages
and expenses of any kind arising out of or in connection with the Servicer’s
actions taken under this Agreement, or services taken with respect to this
Agreement or reasonably believed to be in the scope of the Indemnitee’s
authority, provided that the Indemnitee in question has not acted with willful
misconduct or fraud in connection with its actions.
 
10. Successors. Should Servicer wish to resign from its responsibilities
hereunder, he may do so upon delivery of five (5) days’ prior notice to the
parties hereto; in such event or should the Holders seek to elect a new party to
assume Servicer’s obligations hereunder, they may do so upon approval in writing
of the Majority Holders and delivery of notice to Servicer and to the Company,
which shall promptly disseminate said notice to the other parties hereto.
 
11. Removal. The Majority Holders may remove the Servicer and/or replace the
Servicer with a Substitute Servicer. Any such removal shall be effective only
after ten (10) days’ prior written notice is provided to Servicer that the
removal has been approved (or such shorter period of time as is mutually agreed
by Servicer and the Holders).
 
12. General.
 
(a) Debtor agrees to pay all expenses (including reasonable attorneys' fees and
legal expenses) paid or incurred by Servicer on behalf of the Holders in
endeavoring to collect the Notes, and in enforcing this Agreement. No delay on
the part of Servicer on behalf of the Holders in the exercise of any rights or
remedies shall operate as a waiver thereof, and no single or partial exercise by
Holder of any right or remedy shall preclude other or further exercise thereof
or the exercise of any other right or remedy.
 
(b) This Agreement shall remain in full force and effect until the payment in
full of the Notes or the conversion of the Notes into equity in the sole
discretion of the Holder of each Note. This Agreement has been delivered at
Chicago, Illinois, and shall be construed in accordance with and governed by the
internal laws of the State of Illinois. Any dispute with respect to this
Agreement shall be litigated in the state or federal courts situated in Cook
County, Illinois to which jurisdiction and venue all parties consent, and shall
be adjudicated by bench trial, with all parties waiving their right to trial by
jury. The rights and privileges of Holder hereunder shall inure to the benefit
of their respective successors and assigns.
C-7

--------------------------------------------------------------------------------


 
(c) This Agreement contains the entire agreement among the parties hereto with
respect to the matters set forth herein. This Agreement shall be binding upon
and inure to the benefit of the parties hereto and their successors and assigns.
 
(d) This Agreement may be executed in any number of counterparts and by the
different parties hereto and on separate counterparts and each such counterpart
shall be deemed to be an original, but all such counterparts shall together
constitute one and the same agreement.
 
(e) The Company shall reimburse the Servicer for his reasonable costs, including
attorneys’ fees, in connection with the documentation, review and negotiation of
this Transaction, including costs for the formation of the Holder as a limited
liability company.
 
13. Counsel. THE PARTIES ACKNOWLEDGE AND AGREE THAT SHEFSKY & FROELICH (“S&F”)
IS ACTING SOLELY IN ITS CAPACITY AS COUNSEL FOR COMPANY WITH RESPECT TO THE
TRANSACTIONS CONTEMPLATED HEREIN AND NOT ON BEHALF OF ANY HOLDER OR SERVICER.
THE TERMS OF SECTION 8.7 OF THE GLOBAL BRIDGE NOTE PURCHASE AGREEMENT REGARDING
CONFLICTS OF INTEREST ARE INCORPORATED BY REFERENCE HEREIN AND MADE A PART
HEREOF AS IF FULLY REWRITTEN.

C-8

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, this Global Bridge Note Administration and Security
Agreement has been duly executed as of the day and the year first above written.
 
DEBTOR:
 
HOLDER (executing other than per power of
   
attorney):
CAPITAL GROWTH SYSTEMS, INC.
               
[Print Name]
By:
      
Its:
     
By:
      
Its:
             
Principal Amount of Note:
$
                     
HOLDERS LISTED ON EXHIBIT A (pursuant
     
to Power of Attorney in favor of the undersigned
   
on behalf of all such Holders):
         
By:
     
Its:
                   
SERVICER:
                 
David Lies
     

 
C-9

--------------------------------------------------------------------------------


 
Schedule to Exhibit 10.01


The agreements listed below are substantially identical to this exhibit and are
not being filed separately as exhibits pursuant to Rule 12b-31 promulgated under
the Exchange Act.


Thomas Hudson
$500,000
December 7, 2006
Thomas Hudson IRA
$500,000
December 7, 2006
Michael Balkin
$400,000
December 7, 2006
David Lies
$2,000,000
December 7, 2006
Alex Meruelo Living Trust
$1,300,000
December 7, 2006

 
C-10

--------------------------------------------------------------------------------

